Title: To John Adams from Oliver Ellsworth, 5 October 1799
From: Ellsworth, Oliver
To: Adams, John



Sir,
Windsor Octr. 5. 1799

Since you passed on, I have concluded to meet Governor Davie at Trenton, which he probably will expect; and which, besides putting it in our power to pay you our joint respects, and to receive as fully any communication of your views as you may wish to make; may enable me to accompany him Eastward, should you continue inclined to such suspension of our Mission as, under present aspects, universal opinion I beleive, and certainly my own, would justify.—It is a matter of some regret, Sir, that I did not consult you on the propriety of this visit; but if I err, experience has taught me that you can excuse.
I have the honor to be, / Sir, / with very great respect, / your obedient humble Servant,

Oliver Ellsworth